Exhibit 10.1
Amendment No. 2 to Employment Agreement
This Amendment No. 2 to the Employment Agreement (as defined below) (the
“Amendment”), is made this 27th day of October, 2010 between Idenix
Pharmaceuticals, Inc., a corporation incorporated under the laws of the State of
Delaware (together with its successors and assigns, the “Company”) and
Dr. Jean-Pierre Sommadossi, a resident of the Commonwealth of Massachusetts, and
the Company’s Chairman, President and Chief Executive Officer (the “Employee”).
WHEREAS, the Company and the Employee are parties to that certain Employment
Agreement, dated May 6, 2003, as amended on December 23, 2008 (the “Employment
Agreement”), and
WHEREAS, the Company and the Employee wish to amend the Employment Agreement in
accordance with the guidance under IRS Notice 2010-6.
NOW THEREFORE, in consideration of the mutual covenants and responsibilities
contained herein, the Company and the Employee (individually, a “Party” and,
together, the “Parties”) hereto agree as follows, effective immediately, and to
the extent consistent with IRS Notice 2010-6, January 1, 2009:

1.   Section 4.D of the Agreement is rewritten in its entirety to read as
follows:       Termination Upon Death or Disability. The Employment Period and
the Employee’s employment hereunder shall be terminated by the death of the
Employee. The Employment Period and the Employee’s employment hereunder shall be
terminated if the Employee shall be rendered incapable of engaging in any
substantial gainful activity by reason of any medically determinable physical or
mental impairment that can be expected to result in death or can be expected to
last for a continuous period of not less than twelve (12) months (a
“Disability”).

2.   Section 5.B. of the Agreement is amended to delete any provision for
payment or benefits on account of Disability.   3.   The following section shall
be inserted immediately after Section 5.E of the Agreement:

    F. Timing of Payments. All payments and benefits provided by this Section 5
shall be paid to the Employee on the 60th day following the Employee’s
termination or employment or on such later date determined under Section 18(c);
provided that the Employee has executed and submitted an employee release in the
form attached hereto and incorporated herein by reference (the “Employee
Release”) and the statutory period during with the Employee is entitled to
revoke such Employee Release has expired on or before that 60th day.   4.   The
following sections shall be inserted immediately after Section 7.D of the
Agreement:       E. Confidentiality. The Employee shall keep confidential and
not disclose any and all non-public information concerning the Company that the
Employee acquires during the course of the Employee’s employment with the
Company, including, but not limited to, any non-public information concerning
the Company’s business affairs, business prospects, and financial condition.

 

1



--------------------------------------------------------------------------------



 



    F. Nondisparagement. Neither the Employee nor the Company shall make any
false, disparaging or derogatory statements to any person or entity, including,
without limitation, any media outlet, industry group, financial institution or
current or former employee, consultant, client or customer of the Company,
regarding, in the case of the Employee, the Company or any of its directors,
officers, employees, agents or representatives or about the Company’s business
affairs or financial condition and regarding, in case of the Company, the
Employee; provided, however, that nothing herein shall be construed as
preventing the Employee or the Company from making truthful disclosures to any
governmental entity or in any litigation or arbitration or as otherwise required
by applicable law.       G. Co-operation with Litigation and Patent Prosecution.
To the extent permitted by law, the Employee agrees to cooperate with the
Company in the defense or prosecution of any patents, patent filings, claims or
actions which already have been brought, are currently pending or filed, or
which may be brought in the future against or on behalf of the Company and
relate to matters which occurred while the Employee was employed by the Company,
whether before a state or federal court, any state or federal government agency,
or a mediator or arbitrator. The Employee’s full cooperation in connection with
such patent, patent filings, claims or actions shall include, but not be limited
to, being available to meet with counsel to prepare its claims or defenses, to
prepare for trial or discovery or an administrative hearing or a mediation or
arbitration and to act as a witness when requested by the Company at reasonable
times mutually agreed to by the Employee and the Company. As a condition of such
co-operation, the Company shall reasonably compensate the Employee for his time
and effort. In addition, the Company shall reimburse the Employee for any
reasonable out-of-pocket expenses incurred at the request of the Company.
Furthermore, to the extent that the a claim or action is brought by a third
party other than the Company against the Employee for his compliance with this
section, the Company shall indemnify the Employee for such claim or action;
provided, however, that the Employee has acted in good faith and with reasonable
care. The Employee agrees that he will notify the Company promptly in the event
that he is served with a subpoena or in the event that he is asked to provide a
third party with information concerning any actual or potential complaint or
claim against the Company.       The Employee hereby agree that at the request
of and without charge to the Company, but at the Company’s expense, he will
execute a written assignment to the Company of any idea, discovery, invention,
improvement, writing or other material or design conceived by the Employee
during the term of his employment with the Company and will assign to the
Company any application for letters patent or for trademark registration made
thereon, and to any common-law or statutory copyright therein; and that he will
do whatever may be necessary or desirable to enable the Company to secure any
patent, trademark, copyright, or other property right therein in the United
States and in any foreign country, and any division, renewal, continuation, or
continuation in part thereof, or for any reissue of any patent issued thereon.

 

2



--------------------------------------------------------------------------------



 



    In the event the Company is unable, after reasonable effort, and in any
event after ten (10) business days, to secure the Employee’s signature on a
written assignment to the Company of any application for letters patent or to
any common-law or statutory copyright or other property right therein, whether
because of the Employee’s physical or mental incapacity or for any other reason
whatsoever, the Employee irrevocably designate and appoint the General Counsel
of the Company as the Employee’s attorney-in-fact to act on the Employee’s
behalf to execute and file any such application and to do all other lawfully
permitted acts to further the prosecution and issuance of such letters patent,
copyright or trademark.

5.   The existing Section 7.E of the Agreement is rewritten to reference
Section 7.H.   6.   Section 8 is amended to refer to the Employee Release
referred to in Section 5.F. of the Agreement.   7.   All other terms and
conditions of the Agreement remain in full force and effect.

IN WITNESS WHEREOF, the Parties have executed this Amendment as of the date
first written above and this Amendment shall be effective and binding on the
Parties from such date.

            IDENIX PHARMACEUTICALS, INC.
      /s/Maria Stahl       Maria Stahl      Senior Vice President and General
Counsel        EMPLOYEE
      /s/ Jean-Pierre Sommadossi       Jean-Pierre Sommadossi      Chairman and
Chief Executive Officer   

 

3



--------------------------------------------------------------------------------



 



         

Form of General Release Agreement
The undersigned (“You”) hereby acknowledges and agrees that by signing this
Release Agreement and accepting the severance benefits provided for in your
Employment Agreement, dated May 6, 2003, as amended as of the date hereof, You
are releasing the Company its officers, directors, stockholders, corporate
affiliates, subsidiaries, parent companies, successors and assigns, agents and
employees (each in their individual and corporate capacities) (the “Related
Parties”) from any and all claims, charges and complaints (“Claims”) of any kind
whatsoever from the beginning of time through and including
                    (the “Separation Date”) . Your waiver and release bars you
from recovering against the Company any form of relief including, without
limitation, equitable relief (whether declaratory, injunctive or otherwise), the
recovery of any damages or any other form of monetary recovery whatsoever
(including, without limitation, back pay, front pay, compensatory damages,
emotional distress damages, punitive damages, attorneys’ fees and any other
costs) against the Company up through and including the Separation Date. You
understand that there could be unknown or unanticipated Claims resulting from
your employment with the Company and the termination thereof and agree that such
Claims are intended to be, and are, included in this waiver and release.
Without limiting the foregoing general waiver and release, You specifically
waive and release the Company from any Claims arising from or related to your
employment relationship with the Company or the termination thereof, including
without limitation: (i) Claims under any state (including, without limitation,
Massachusetts or any other state where You worked for the Company, specifically
including the Massachusetts Fair Employment Practices Act, Mass. Gen. Laws ch.
151B, §1 et seq.) or federal discrimination (including but not limited to the
Age Discrimination in Employment Act 29 U.S.C. §621 et seq., the Americans with
Disabilities Act of 1990, 42 U.S.C. §12101 et seq. and Title VII of the Civil
Rights Act of 1964 42 U.S.C. §20000e et seq.), fair employment practices or
other employment related statute, regulation or executive order (as they may
have been amended through the date on which You sign this Agreement);
(ii) Claims under any other state (including, without limitation, Massachusetts
or any other state where You worked for the Company) or federal employment
related statute, regulation or executive order (as they may have been amended
through the date on which You sign this Agreement) relating to wages, hours or
any other terms and conditions of employment; (iii) Claims under any state
(including, without limitation Massachusetts or any other state where You worked
for the Company) or federal common law theory, including but not limited to any
claims arising under the Employment Agreement; and (iv) any other Claim arising
under other state or federal law.
You acknowledge and agree that, but for providing this waiver and release, You
would not be receiving the severance benefits provided for in this Agreement.

 

4